DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on the date: March 25, 2021.
Claims 3-9, 12-14 and 16-20 are currently pending.  Claims 3, 5, 7, 12-13 and 16-18 have been amended.  Claims 1-2, 10-11 and 15 have been canceled.  No claims are new.

Response to Arguments
Applicant’s arguments, see REMARKS page 9, with respect to the rejection of now new independent claims 3, 7, 12 and 16 have been fully considered and are persuasive.  The rejection of claims 3, 7, 12 and 16 has been withdrawn. 

Allowable Subject Matter
Claims 3-9, 12-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with regarding to the amended limitations (see REMARKS page 9) have been fully considered and are persuasive.
Regarding independent claim 3, which was a dependent claim that was indicated as allowable subject matter in the previous Office Action, has been amended to be rewritten in independent form with all the limitations of the base claim, which was canceled independent claim 1, and any intervening claims, which was canceled claim 2.
Claims 4-6 and 17-20 are allowed for depending on claim 1.
Regarding independent claim 7, which was a dependent claim that was indicated as allowable subject matter in the previous Office Action, has been amended to be rewritten in independent form with 
Claims 8-9 are allowed for depending on claim 7.
Regarding independent claim 12, which was a dependent claim that was indicated as allowable subject matter in the previous Office Action, has been amended to be rewritten in independent form with all the limitations of the base claim, which was canceled independent claim 1, and any intervening claims, which was canceled claims 10 and 11.
Claims 13-14 are allowed for depending on claim 12.
Regarding independent claim 16, which was a dependent claim that was indicated as allowable subject matter in the previous Office Action, has been amended to be rewritten in independent form with all the limitations of the base claim, which was canceled independent claim 1, and any intervening claims, which was canceled claim 15.

The closest references are found based on the updated search:
a)  Aschwanden et al. discloses “Device for tilting an optical element, particularly a mirror” (see 2018/0267294)
b)  Berkcan et al. discloses “Micro-electromechanical system (MEMS) based current & magnetic field sensor having improved sensitivities” (see 2006/0076947)
c)  Ettelt et al. discloses “Magnetic field vector sensor” (see 8653813)
However, the combination of each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of the independent claims, therefore claims 3-9, 12-14 and 16-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID B FREDERIKSEN/Examiner, Art Unit 2867          

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867